Citation Nr: 0113244	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-14 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.Entitlement to service connection for headaches.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for fatigue.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1998.  Service in Southwest Asia from April 1991 to 
October 1991 is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals (the 
Board) from an October 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the veteran's claims of 
entitlement to service connection for headaches, sinusitis, 
fatigue and hemorrhoids.

The issues of entitlement to service connection for 
headaches, sinusitis and fatigue will be addressed in the 
REMAND portion of this decision.

The Board notes that the October 1999 rating decision denied 
service connection for a prostate disability.  The veteran, 
through his representative, in December 1999 submitted a 
Notice of Disagreement with respect to the denial of that 
claim.  Service connection for prostate disability was 
thereafter granted in a July 2000 rating decision.  
Accordingly, that issue has been resolved and will be 
discussed no further herein.


FINDING OF FACT

The clinical evidence eof record does not demonstrate that 
veteran has a hemorrhoid disorder.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by active 
duty.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2000); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that he currently has 
hemorrhoids which originated in service.

In the interest of clarity, the factual background of this 
case will be reviewed. The pertinent law and VA regulations 
will be discussed.  Finally, the Board will analyze the 
veteran's claim and render a decision. 

Factual background

Service medical records document several occasions in which 
the veteran reported a history of recurrent hemorrhoidal 
flare-ups that he self-treated.  However, the service medical 
records, which include multiple examination reports conducted 
in connection with the veteran's flying status, are 
completely negative for any finding or treatment of 
hemorrhoids, although the presence of residual hemorrhoidal 
skin tags was noted on a March 1996 flight physical 
examination report.  

The service medical records show that the veteran was 
referred for a colonoscopy in April 1998, secondary to a 
positive hemoccult.  The April 1998 colonoscopy was entirely 
negative for any abnormalities; the colonoscopy report listed 
the examiner's impressions as:  history of hemoccult-positive 
stool, which may be a false positive; and endoscopically 
normal colon and rectum.

Following his discharge from service, the veteran was 
afforded a VA general medical examination in September 1999, 
which included a review by the examiner of the veteran's 
claims folder.  The veteran reported that he had internal and 
external hemorrhoids with occasional bleeding, but he denied 
any current pain or bright red blood per rectum.  Physical 
examination disclosed the absence of any hemorrhoids and the 
examiner diagnosed the veteran with resolved hemorrhoids.


The veteran was afforded a second VA examination in September 
1999.  This was a specialist examination which focused 
specifically on his rectum and anus.  It appears that this 
examiner did not have access to the veteran's VA claims 
folder. The veteran at that time reported a 20-year history 
of hemorrhoids, the symptoms for which tended to resolve with 
the use of ointments or suppositories.  The veteran reported 
that he continued to experience intermittent episodes of 
rectal bleeding and he informed the examiner that the 
colonoscopy he underwent in April 1998 disclosed the presence 
of internal hemorrhoids.  Physical examination of the veteran 
was negative for any hemorrhoids; the veteran was diagnosed 
with episodes of intermittent rectal bleeding due to internal 
hemorrhoids.

Pertinent law and regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease which was incurred or aggravated in 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2000); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).


Analysis

Initial matters- duty to assist/standard of review

The Board notes that during the pendency of the veteran's 
appeal but after his claim was most recently considered by 
the RO, the Veterans Claims Assistance Act of 2000 [VCAA], 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It applies to this case.  The VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the RO has found the claim to be 
well grounded and has provided the veteran with a current VA 
examination with respect to his claimed hemorrhoids.  There 
is no outstanding evidence which should be obtained.  In sum, 
the facts relevant to this claim have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA.

Once the evidence has been assembled, the Board has the duty 
to review the entire record and assess the credibility and 
weight to be given to the evidence.  See 38 U.S.C.A. 
§ 7104(a); see also Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was held that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

 
Discussion

The veteran essentially contends that he currently 
experiences recurrent hemorrhoids that originated in service.  
For reasons which will be expressed below, the Board believes 
that the preponderance of the evidence does not demonstrate 
that a hemorrhoid disorder exists.  Indeed, there is no 
clinical evidence whatsoever, during and/or after service, of 
active hemorrhoids.   

Although service medical records document the veteran's 
report of a history of hemorrhoidal episodes, the records 
themselves are entirely negative for any treatment or finding 
of hemorrhoids, although the presence of residual 
hemorrhoidal skin tags was noted on one occasion in 1986.  
The Board notes that the veteran underwent examinations, 
including of his rectum, on numerous occasions in service in 
connection with his flying status, but that none of the 
examination reports disclosed the presence of any 
hemorrhoids, or, after 1986, any hemorrhoidal skin tags.  In 
addition, the veteran underwent a colonoscopy in April 1998, 
shortly before his discharge from service, which was entirely 
negative for any evidence of hemorrhoids. 

Moreover, the veteran was afforded two VA examinations in 
September 1999, both of which noted the absence, on physical 
examination, of any hemorrhoids.  The Board acknowledges that 
the examiner who conducted the September 1999 specialist 
examination diagnosed the veteran with episodes of 
intermittent rectal bleeding due to internal hemorrhoids, but 
points out that the examiner's diagnosis was based on medical 
history supplied by the veteran, without review of the 
veteran's claims files.  Indeed, the examiner's conclusion 
was based largely on the veteran's contention that the April 
1998 colonoscopy revealed the presence of internal 
hemorrhoids.  As discussed above, however, the report of the 
referenced colonoscopy in fact shows the absence of any 
pertinent abnormalities, including hemorrhoids.  Moreover, as 
noted above, the specialist examination itself failed to 
identify the current presence of any hemorrhoids.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993) [a medical diagnosis is 
only as credible as the history on which it is based]; see 
also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [a diagnosis 
"can be no better than the facts alleged by [the] 
appellant"].  Accordingly, as the diagnosis recorded in the 
September 1999 specialist examination was not based on a 
review of the claims files but rather was based on history 
supplied by the veteran, and as the history supplied by the 
veteran is refuted by service medical records on file, the 
Board concludes that the diagnosis recorded in the September 
1999 specialty examination, to the extent that it suggests a 
current disability of hemorrhoids, is of no more than 
marginal probative value.

In contrast, the September 1999 general medical examination 
report included a review of the veteran's claims files, and 
the examiner for that evaluation noted the current absence of 
any hemorrhoids on physical examination (as did the examiner 
for the September 1999 specialist examination), and concluded 
that any past hemorrhoids the veteran may have experienced 
were resolved.  

The Board notes that there is no other postservice medical 
evidence on file pertaining to the veteran's claimed 
hemorrhoids, and that the only other evidence of a diagnosis 
of hemorrhoids consists of the lay statements of the veteran.  
However, as a layperson, the veteran is not competent to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As the September 1999 general medical examiner's conclusion 
that any hemorrhoids experienced by the veteran had resolved 
was based on clinical examination of the veteran as well as 
review of the veteran's claims files, and is consistent with 
service medical records which are entirely negative for any 
finding or diagnosis of hemorrhoids, and since the conclusion 
of the examiner who conducted the September 1999 specialist 
examination was based on an incorrect medical history 
supplied by the veteran, and as the only other evidence on 
file supportive of a current diagnosis of hemorrhoids 
consists of lay statements by the veteran, the Board 
concludes that the preponderance of the evidence establishes 
that the veteran does not have hemorrhoids.  Service 
connection for hemorrhoids is therefore not warranted.  
Rabideau, supra.

The Board wishes to make it clear that in so concluding it is 
not implying that it thinks that the veteran never had 
hemorrhoids.  On the contrary, the Board has no reason to 
doubt the veteran's statements that he had hemorrhoids on 
occasion.  However, as discussed above there is no evidence 
eof an ongoing hemorrhoid disability for which service 
connection may be granted.  The United States Court of 
Appeals for Veterans Claims has held that a history of a 
disability, in and of itself, is not a disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).
  
In reaching the conclusion that service connection is not 
warranted for hemorrhoids, the Board finds that application 
of the evidentiary equipoise rule is not warranted because 
the evidence is not balanced and a reasonable doubt does not 
exist as to a material issue.  See 38 C.F.R. § 3.102 (2000); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As 
discussed above, there is no clinical evidence whatsoever of 
active hemorrhoids.  


ORDER

Entitlement to service connection for hemorrhoids is denied.


REMAND

Factual background

In regard to the veteran's claim of entitlement to service 
connection for headaches, service medical records show that 
the veteran reported experiencing headaches on several 
occasions, although always in relation to other medical 
problems such as sinusitis, serous otitis, probable strep, 
and upper viral infections.  At his last flight physical in 
March 1997, the veteran denied experiencing any frequent or 
severe headaches.  Thereafter, on postservice VA examinations 
in September 1999, the veteran was diagnosed with 
intermittent headaches without evidence of migraines or 
neurological deficits by one examiner, and with chronic 
headaches of the tension type by another examiner.  Notably, 
neither examiner addressed whether any headache disorder 
identified was etiologically related to service.  The Board 
additionally notes that the veteran appeared to indicate that 
he had "sinus headaches" and that he sought treatment from 
a physician on an average of 1-2 times early for that 
problem. 

With respect to the veteran's claimed sinusitis, service 
medical records show that he was last treated for symptoms 
attributed to sinusitis in June 1976.  Nevertheless, the 
service records document the veteran's repeated contention 
that he continued to experience episodes of sinusitis which, 
according to him, rarely required the use of medications.  
Following his discharge from service, the veteran was 
afforded VA examinations in September 1999, which resulted in 
a diagnosis of chronic recurrent sinusitis by one examiner, 
and in a diagnosis of intermittent acute rhinosinusitis, 
currently inactive, by another examiner.  Neither examiner 
addressed whether the veteran's sinusitis was etiologically 
related to service.  The Board further notes that sinus X-
rays were ordered, but a radiology report pertaining to the 
sinus X-rays is not in the claims folder.

With respect to the veteran's claim of entitlement to service 
connection for fatigue, service medical records show that the 
veteran reported experiencing a lack of energy, as well as 
weakness and symptoms including early awakening, in February 
1993; he was diagnosed with fatigue and weakness of unknown 
etiology.  The records show that he reported improvement in 
his symptoms by March 1993, but that he still experienced 
some fatigue.  Urinalysis in March 1993 revealed the presence 
of microscopic hematuria, but repeat urinalysis in April 1993 
was negative for any abnormalities.  By May 1993 the veteran 
was considered fit to return to his flying duties.  The 
service medical records are negative for any further 
reference to fatigue.

Following his discharge from service, the veteran underwent a 
VA general medical examination in September 1999, at which 
time he reported that he continued to experience intermittent 
episodes of fatigue lasting about two months each episode, 
but without any associated joint or muscle pains or 
headaches; he informed the examiner that he was currently 
experiencing a fatigue episode.  The veteran also told the 
examiner that he had been diagnosed with chronic fatigue 
syndrome secondary to the Epstein-Barr virus.  After physical 
examination of the veteran, a diagnosis with respect to the 
veteran's claimed fatigue was not made.

Reasons for remand

In regard to the veteran's claims of entitlement to service 
connection for headaches and sinusitis, as discussed in the 
preceding section, VA examinations in September 1999, while 
providing evidence of current disability, did not to address 
the etiology of any headache disorder or sinusitis, or 
whether the veteran's reported headaches were part and parcel 
of his sinusitis.  The Board concludes that further 
development is required prior to adjudication of those 
claims.

With respect to the claim of entitlement to service 
connection for fatigue, the record reflects that the 
referenced claim has been developed on a direct service 
connection basis by the RO, without consideration of the 
provisions relating to undiagnosed illnesses.  See 38 C.F.R. 
§ 3.317 (2000).  The Board is aware that the veteran has 
essentially alleged that his fatigue is caused by the 
Epstein-Barr virus and he did not mention his Persian Gulf 
service as a factor.  Given the veteran's contentions, the 
RO's approach was quite reasonable.  However, the record 
reflects that the veteran served in Southwest Asia for 
several months in 1991, that within two years of service in 
Southwest Asia he developed complaints of fatigue that were 
described as of unknown origin, and that his complaints of 
fatigue have not been attributed to any known diagnosis of 
disability.  Under the circumstances, the Board concludes 
that the issue of entitlement to service connection for 
fatigue as an undiagnosed illness has been reasonably raised 
by the record.  Further development of the veteran's claim is 
therefore required.  See generally, Schroeder v. West, 212 
F.3d. 1265 (2000).
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  In 
particular, the veteran should 
identify the physician(s) who have 
treated him for "sinus headaches".  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims files any medical records 
identified by the veteran which have 
not been secured previously.  

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  The RO should also contact the 
veteran and request he indicate 
whether he continues to experience 
episodes of fatigue.  If the veteran 
responds in the affirmative, the RO 
should arrange for the veteran to 
undergo a VA physical examination to 
determine the nature, extent and 
etiology of any currently present 
fatigue.  If the examination results 
in a clinical diagnosis of any 
disorder associated with the 
veteran's claimed fatigue, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that any such disorder 
originated during the veteran's 
active duty or is otherwise 
etiologically related to service.  
If the examiner believes that the 
veteran's fatigue is due to an 
undiagnosed illness, this should be 
discussed in the examination report.  
The examination report must be 
associated with the veteran's VA 
claims folder.

4.  The RO should arrange for the 
veteran to undergo a VA examination 
to determine the nature, extent and 
etiology of his claimed sinusitis 
and headaches.  If sinusitis and/or 
a headache disorder are diagnosed, 
the examiner should provide an 
opinion as to whether it is at least 
as likely as not that such disorder 
is etiologically related to the 
veteran's service.
If the veteran's headaches are part 
and parcel of sinusitis, this should 
be made clear.  The rationale for 
all opinions expressed should be 
explained. The examination report 
must be associated with the 
veteran's VA claims folders.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  Then, the 
RO should readjudicate the issues of 
entitlement to service connection 
for headaches and sinusitis.  The RO 
should also readjudicate the claim 
for entitlement to service 
connection for fatigue, to include 
consideration of the provisions of 
38 C.F.R. § 3.317. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case for all issues in 
appellate status and inform the veteran of any issue with 
respect to which further action is required to perfect an 
appeal.  The Supplemental Statement of the Case should, at a 
minimum, inform the veteran of the pertinent laws and 
regulations pertaining to the adjudication of claims for 
service connection based on undiagnosed illnesses.  The 
veteran should be provided an appropriate opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 



